Per Curiam:
This court on January 13, 1950 dismissed the writ of error in this case. Application was made to the Supreme Court of Georgia for the writ of certiorari. The writ was granted by the Supreme Court and the Supreme Court upon hearing the writ did, on July 14, 1950, enter a judgment reversing the judgment of this court on the ground that this court should have entered an affirmance of the judgment of the court below instead of dismissing the writ of error. Therefore, it is ordered and adjudged by this court that the judgment of this court dismissing the writ of error in this case be vacated and the judgment of the court below be and the same is hereby affirmed in accordance with the judgment of the Supreme Court.

Judgment affirmed.


MacIntyre, P.J., Gardner, J., and Worrill, J., concur.